Case 1:18-cv-02427-TJK Document 38-6 Filed 10/23/20 Page 1 of 2




              EXHIBIT
                 F
                     Case
                      Case1:18-cv-02427-TJK
                           1:18-cv-02427-TJK Document
                                              Document38-6
                                                       37 Filed
                                                           Filed09/20/20
                                                                 10/23/20 Page
                                                                           Page12ofof12

Default - Rule 55A                                                                     (CO 40 Revised-6/2019)




           UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                                        FOR THE DISTRICT OF COLUMBIA

RAJIV SHAH GOSAIN



                         Plaintiff(s)
                                                                       Civil Action: 18-cv-02427-TJK
     v.
MINISTRY OF CORPORATE AFFAIRS OF
THE REPUBLIC OF INDIA, et al


                        Defendant(s)


      REPUBLIC OF INDIA,MINISTRY OF CORPORATE AFFAIRS OF THE REPUBLIC OF INDIA
RE:   OFFICE OF THE OFFICIAL LIQUIDATOR OF THE MINISTRY OF CORPORATE AFFAIRS OF THE
      REPUBLIC OF INDIA & MINISTRY OF LAW AND JUSTICE OF THE REPUBLIC OF INDIA


                                                 DEFAULT
         It appearing that the above-named defendant(s) failed to plead or otherwise defend this action though

duly served with summons and copy of the complaint           on        01/31/2020          , and an affidavit

on behalf of the plaintiff having been filed, it is this 20th day of     September         , 2020 declared

that defendant(s) is/are in default.



                                                             ANGELA D. CAESAR, Clerk


                                                     By:               /s/Jackie Francis
                                                                          Deputy Clerk
